                Case 18-24661-AJC          Doc 9   Filed 11/28/18   Page 1 of 1



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA

In re:                                              )
                                                    )      Chapter 15
Vanguardia Holdings Ltd. (in Liquidation),          )
                                                    )      Case No. 18-24661-AJC
                                                    )
         Debtor in a Foreign Proceeding.            )
                                                    )


                  RULE 7007.1 CORPORATE OWNERSHIP STATEMENT
       Michael Pearson, in his capacity as Liquidator and Foreign Representative of Vanguardia
Holdings Ltd. (in Liquidation) by and through his counsel, herby files this statement in
accordance with Rule 7007.1 of the Federal Rules of Bankruptcy Procedure and states as
follows:
            •   Vanguardia Trust (BVI) owns 100% of the equity interests of Vanguardia
                Holdings Ltd.


Dated: November 28, 2018.
Miami, Florida



                                             EFR LAW FIRM

                                             /s/ Eduardo F. Rodriguez
                                             Eduardo F. Rodriguez (Florida Bar No. 36423)
                                             1548 Brickell Avenue
                                             Miami, Florida 33129
                                             (305) 340-0034 (telephone)

                                             ALSTON & BIRD LLP

                                             William S. Sugden (pro hac vice pending)
                                             Jonathan T. Edwards (pro hac vice pending)
                                             1201 West Peachtree Street
                                             Atlanta, Georgia 30309
                                             (404) 881-7000 (telephone)
                                             Attorneys for the Foreign Representatives
